Title: To James Madison from George Joy, 12 March 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 12th. March 1808

Finding the Sally is detained at Liverpool for Mr. Bowdoin’s family, I now cover Copy of my Last and the Documents therein referred to.  I have handed Lord Holland Duplicate of these Calculations with some farther Remarks particularly on the fallacy of the Testimony before the West India Committee, & especially that of Mr. Ingles relative to the supplies of Articles of the first necessity from Canada, whereas the Corn, Bread, Flour and Meal furnished by all the british settlements in America together do not exceed the 200th: part of the whole Importation, and his Lordship has assured me, with many thanks for the Communication, that he will not fail to avail himself of it.  His motion is deferred till next thursday.  To the Document abovementioned I am now able to add An Accot: of the Number of Neutral Vessells detained &ca.  I expect shortly that of the Imports and Exports (from the latter of which there is a falling off of 3 Millions) to which I shall endeavour to add the explanatory Documents called for by Lord Auckland.  I rest always and most truly, Dear sir, Your friend & Servt.

Geo: Joy

